 SINKO MANUFACTURING AND TOOL COMPANY201tive days thereafter in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for Region 12, in writing, within 20 daysof the receipt of this Decision, what steps it has taken to comply herewith."It is further recommended that so much of the complaint as alleges that theRespondent maintained in effect and enforced a rule which prevents employees forengaging in lawful union activity on Respondent's property during the employees'nonworking time be dismissed.u In the event that this Decision be adopted by the Board,this provision shallbemodified to read- "Notify said RegionalDirector, inwriting,within 10 days from the dateof this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT encourage or discourage membership in Teamsters UnionLocal 290, an affiliate of the International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, or in any other labor organi-zation of our employees, by discharging or in any other manner discriminat-ing against employees for concertedly seeking to change union officers orrepresentatives or otherwise engaging in concerted union activities.WE WILL NOT in any like or related manner interfere with, restrain, orcoerce our employees in the exercise of the rights guaranteed in Section 7of the Act.WE WILL offer Charles Paglianite immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to his seniority orother rights or privileges, and make him whole for any loss he may havesuffered by reason of our discrimination against him.AERODEX, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee, if presently serving in theArmed Forces of the United States, of his right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Resident Office, Room826, Federal Office Building, 51 SW. First Avenue, Miami, Florida, Telephone No.350-5391, if they have any question concerning this notice or compliance with itsprovisions.Sinko Manufacturing and Tool CompanyandDistrict 50, UnitedMine Workers of America and Plastic Workers Union Local 18,I.U.D.T.W., AFL-CIO, Party to the ContractSinko Manufacturing and Tool CompanyandEugene Payan.Cases Nos. 13-CA-4433 and 13-CA-4433-2.October 28, 1964DECISION AND ORDEROn July 16, 1963, Trial Examiner Stanley Gilbert issued his In-termediate Report in the above-entitled proceeding, finding that the149 NLRB No. 21. 202DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent had engaged in certain unfair labor practices and rec-ommending that it cease and desist therefrom and take certain af-firmative action, as set forth in the attached Intermediate Report.The Trial Examiner also found that the Respondent had not engagedin certain other unfair labor practices alleged in the complaint, andrecommended dismissal of the complaint as to them.Thereafter, theRespondent and Plastic Workers Union Local 18, jointly, and theGeneral Counsel filed exceptions to the Intermediate Report and sup-porting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis proceeding to a three-member panel [Members Fanning, Brown,and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, only to the extent they are consistentwith this Decision and Order.1.We adopt the Trial Examiner's conclusion that on September 7and 8, 1961, Respondent's permission to representatives of Local 18to come on its premises to solicit union memberships and conductunion business was not independently unlawful assistance or supportto Local 18, in view of implied permission later given to District 50adherents to solicit union memberships on its premises.2.While the matter is not free from doubt, we find that Respond-ent's posting of a no-solicitation rule on the day following District 50adherents' solicitation of union memberships during working hourswas nota per seviolation of the Act, and that such posting under thecircumstances was not proved to have been for the purpose of unlaw-fully assisting Local 18.We observe that no evidence was adducedto show that it was later enforced in any way.3.We disagree with the Trial Examiner's findings that the Re-spondent did not violate Section 8(a) (1), (2), and (3) of the Act byrecognizing, and executing a union-security agreement with, Local 18.We find, in short, that Dewey Carson was a supervisor or agent ofthe Respondent at the time he solicited a majority of authorizationcards for Local 18.Thus, at the time the Respondent accorded rec-ognition to Local 18 and entered into a union-security agreement withit,Local 18 did not represent an uncoerced majority of employees.As to the status of Carson, the record shows both that employeeswere informed that he was boss and they were required to follow hisorders, and that Carson in fact responsibly directed them.Thus, onAugust 1, 1961, the first day on the job, Norman Patrick, a jeep SINKO MANUFACTURING AND TOOL COMPANY203driver in the warehouse, was told by Ingratta that Carson was theassistant foreman, and that he should take orders from him and dowhatever Carson told him to do. Similarly, employee Robert E.Bartley was told by Ingratta, when he asked Ingratta about hiswork, not to come to him but instead talk to Carson and do what hesaid, that Carson was the boss and Ingratta's assistant.Also, thefirst day of his employment in July 1961 as a jeep driver in the ware-house, John Looney was introduced to Carson by Ingratta as hisright-hand man, in the presence of all the jeep drivers on the dayshift.Moreover, at one point, Ingratta berated Carson in the pres-ence of employees for "not getting on" the men enough-in our opin-ion a graphic demonstration to employees of Carson's authority overthem, and a plain indication of Carson's actual (and not just ostensi-ble) responsibility for performance of the employees.'Clearly, theRespondent charged Carson with the responsibility of seeing that theemployees under him performed their jobs properly.2It is also clear that Carson did responsibly direct the employees inall phases of their work-the kind they were to perform, when toperform it, and where to perform it.For example, Carson told Nor-man Patrick when raw material should be hauled to the presses, andthe amount and grade thereof, and Patrick would stop whateverwork he was doing and follow Carson's orders.Also, Carson toldPatrick what dye to use in dyeing molding powder, and wouldtransfer him to work in the automotive department or reassign himto work in the carton section, etc. In like manner, Carson directedRobert E. Bartley as to what shipments to unload and not unloadin the shipping and receiving department.Carson also kept himbusy to supply the wants of the grinder in the warehouse.These areonly illustrative of Carson's direction.Carson's supervisory statusvis-a-vis the warehouse employees is further evidenced by Carson'schanging the lunch hours of employees, his granting of sick leave toan employee, his effective recommendation against a, transfer of an em-ployee under his direction, and his calling a meeting of jeep drivers.In addition to the above, there are other factors establishing thatthe Respondent held out Carson to employees as a supervisor.Thus,apart from his introduction to employees as their supervisor, Carsonsigned several notices as "supervision" and posted these notices onThe record requires the finding that Ingratta's criticism of Carson on this occasionconcerned Carson's general direction of the employees under hun,and was not limited, asthe Trial Examiner believed, to "safety" matters2The designation of Carson by code 6 on this payroll sheet lends additional weight toour findingthat Carson was endowed with supervisory authority. That such codedesigna-tion was changed to 10 beginning with the week of October 20, 1961, belies the Respond-ent's assertion that the code designation was of no significance.The record shows that,with few exceptions, such code was used to show supervisory authority.Des MoinesFoods,Inc.,129 NLRB 890, 891, footnote 1, enfd. 296 F. 2d 285 (C.A. 8)(1961). 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe company bulletin board without objection, and distributed pay-roll checks, a function of supervisors.Finally, Carson also told em-ployees when they were to work overtime.The record is clear thatunder Downs, Carson had the authority to select who was to workovertime, and even assuming that, under Ingratta, Carson merely re-layed Ingratta's decisions in this respect, there is no showing that theemployees under Carson were made aware that his authority had beenlessened.As observed by Mr. Justice Douglas, writing the unanimous opin-ion of the United States Supreme Court inInternational Associationof Machinists, Tool and Die Makers Lodge No. 35 v. N.L.R.R. (Ser-rick Corp.),311 U.S. 72, 79-81, in rejecting the argument that solici-tation of union memberships was not conducted by supervisory per-sonnel but rather by "lead men" :... where the employees would have just cause to believe thatsolicitors professedly for a labor organization were acting forand on behalf of the management, the Board would be justifiedin concluding that they did not have the complete and unhamp-ered freedom of choice which the Act contemplates.Local 18's majority rested on the authorization cards obtained byCarson.Because Carson was a supervisor or apparent agent of Re-spondent at the time of such solicitation, such solicitation constitutesunlawful assistance to Local 18 and interference with Section 7rights by Respondent, and thus violated Section 8(a) (1) and (2).As the authorization cards were unlawfully obtained by Carsonand without them Local 18 did not have a majority at the time Re-spondent conditionally recognized it and entered into a collective-bargaining agreement with it, we find that such recognition andexecution of agreement were further acts of unlawful assistance andinterference with Section 7 rights of employees, violative of Section8(a) (1) and (2).We also find that by executing a contract containing a union-security agreement with the unlawfully assisted Union, and by main-taining and enforcing that agreement, Respondent has discriminatedagainst employees and interfered further with their Section 7 rights,in violation of Section 8(a) (3).44.Clearly, Respondent violated Section 8(a) (1), (2), and (3) byrequiring employees Barbara Brown, B. C. Kemp, Estelle Robertson,and Juanita Kirsch to become members of Local 18 on September 7and 8,1961.'Topps Kerrinill, Inc.,143 NLRB 694. SINKO MANUFACTURING AND TOOL COMPANYTHE REMEDY205Having found that the Respondent has engaged in and is engagingin certain unfair labor practices, we shall order that it cease anddesist therefrom and take certain affirmative action which we deemnecessary to effectuate the policies of the Act.Based upon our finding that the Respondent has violated Section8(a) (2) of the Act, we shall order that the Respondent cease anddesist from such activities and, further, that it withdraw and with-hold recognition from Local 18 unless and until that union shall havebeen certified by the Board as the exclusive representative of the em-ployees.We shall, of course, also order the Respondent to ceasemaintaining and enforcing its unlawful agreement with Local 18.We have found further that the purported majority which Local18 asserted on August 30, 1961, and on the basis of which the Re-spondent accorded its recognition, was obtained by the solicitation ofthe Respondent.Consequently, on August 30, 1961, Local 18 did notrepresent an uncoerced majority of Respondent's employees and Re-spondent had no lawful right to execute the union-security agree-ment and to collect dues and other moneys, the payment of whichwas made mandatory under the agreement. In order, therefore,fully to remedy the unfair labor practices found herein, and to estab-lish an atmosphere in which the employees may exercise the right toselect, or reject a bargaining representative, we shall order the Re-spondent to reimburse all its employees, present and former, for duesand other moneys unlawfully exacted from them since August 30,1961, the date on which the unlawful union-security agreement wasexecuted.'We shall order the Respondent to reimburse all employees for allsuch dues and moneys paid or withheld, with interest 6 computed inthemanner set forth inSeafarers International Union of NorthAmerica, Great Lakes District, AFL-CIO,138 NLRB 1142.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders thatSinko Manufacturing and Tool Company, Chicago, Illinois, its of-ficers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Assisting and contributing support to Plastic Workers UnionLocal 18, I.U.D.T.W., AFL-CIO, or to any other labor organization.5 Topps Kerrrnall,Inc., supra.6 I8i8 Plunabnng&Heating Co., 138 NLRB 716. 206DECISIONSOF NATIONAL LABORRELATIONS BOARD(b)Recognizing PlasticWorkers Union Local 18, I.U.D.T.W.,AFL-CIO, or any successor thereto, as the representative of its em-ployees for the purpose of dealing with it concerning wages, rates ofpay, hours of employment, or other conditions of employment, un-less and until such labor organization shall have been certified by theBoard as the exclusive representative of its employees.(c)Giving effect to the collective-bargaining agreement enteredinto on or about August 30, 1961, or to any extension, renewal, ormodification thereof, unless and until Local 18 shall have been certi-fied by the Board as the exclusive bargaining representative of itsemployees; providing that nothing in this Decision and Order shallrequire Respondent to vary or abandon any wage, hour, seniority, orother substantive feature of its relationship with its employees whichRespondent has established in the performance of such agreement, orto prejudice the assertion by its employees of any rights they mayhave thereunder.(d)Unlawfully requiring employees to join, or execute checkoffsof dues and other moneys to, Plastic Workers Union Local 18,I.U.D.T.W., AFL-CIO.(e)Encouraging membership in Plastic Workers Union Local 18,I.U.D.T.W., AFL-CIO, in violation of Section 8 (a) (3) of the Act.(f) In any other manner interfering with, restraining, or coercingemployees of Sinko in the exercise of the rights guaranteed them inSection 7 of the Act, except to the extent that such rights may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized by Section 8(a) (3)of the Act, as amended.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Withdraw and withhold all recognition from Plastic WorkersUnion Local 18, I.U.D.T.W., AFL-CIO, as the exclusive representa-tive of its employees, unless and until such labor organization shallhave been certified by the Board as such representative.(b)Reimburse all employees for dues and other moneys unlaw-fully exacted under its illegal contract with Local 18, together withinterest at the rate of 6 percent per annum, all in the manner andto the extent set forth in the section of the Board's Decision andOrder entitled "The Remedy."(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of reimburse-ment due under the terms of this Order. SINKO MANUFACTURING AND TOOL COMPANY207(d)Post at its plant at Chicago, Illinois, copies of the attachednotice marked "Appendix."Copies of said notice, to be furnished bythe Regional Director for Region 13, shall, after being duly signedby the Respondent's authorized representative, be posted by it im-mediately on receipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including all places wherenotices to its employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 13, in writing, within10 days from the date of this Order, what steps have been taken tocomply herewith.IT IS FURTHER ORDERED that the complaint herein be, and it herebyis,dismissed insofar as it alleges violations of the Act not found inthis Decision and Order.APPENDIXNOTICETo ALLEMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT assist or contribute support to Plastic Work-ers Union Local 18, I.U.D.T.W., AFL-CIO, or to any other labororganization.WE WILL NOT give effect to the collective-bargaining agreemententered into on or about August 30, 1961, with Plastic WorkersUnion Local 18, I.U.D.T.W., AFL-CIO, or to any extension,renewal, ormodification thereof, unless and until Local 1S shallhave been certified by the Board as the exclusive bargainingrepresentative of its employees.WE WILL NOT unlawfully require or coerce employees into be-coming membersof the above-named organization, or to executecheckoffs.WE WILL withdraw and withhold recognitionfromthe above-named labor organizationunless anduntil such labor organiza-tionshall have been certified by the Board as the exclusive repre-sentative of our employees.WE WILLreimburse all employees for dues and moneys unlaw-fully exacted from them, with interest thereon at 6 percent perannum.WE WILLNOT encouragemembership in Plastic Workers UnionLocal 18, I.U.D.T.W., AFL-CIO, in violation of Section8(a) (3)of the Act. 208DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT in any othermanner interferewith, restrain, orcoerce ouremployeesin the exerciseof their right to self-organization, to form, join, or assist any labor organization, in-cluding District 50, United Mine Workers of America, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from anyand all such activities.All our employees are free to become or remain or to refrain frombecoming or remaining members of District 50, United Mine Work-ers of America, or any other labor organization, except to the extentthat such rights may be affected by a valid agreement under Section8(a) (3) of the National Labor Relations Act, as amended.SINKO MANUFACTURING AND TOOL COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting and must not be altered, defaced, or covered by anyother material.Employees may communicate with the Board's Regional Office, 881U.S. Courthouse and Federal Office Building, 219 S. Dearborn Street,Chicago, Ill inois, Telephone No. 828-7572, if they have any questionconcerning this notice or compliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe charge in Case No.13-CA-4433 was filed on September 8, 1961,by Dis-trict 50, United Mine Workers of America(hereinafter referred to as District 50)against SinkoManufacturing and Tool Company(hereinafter referred to as Re-spondent,Sinko,or Employer).The charge in CaseNo. 13-CA-4433-2was filedagainst Sinko on September 13, 1961,by Eugene Payan,as an individual.OnOctober 27,1961, an order consolidating said cases and a consolidated complaintwere issued in which it was alleged that Sinko committed certain unfair laborpracticeswithin the meaning of Section 8(a)(1), (2),and (3)of the LaborManagement RelationsAct of1947, as amended(hereinafter referred to as theAct), naming Plastic Workers Union Local 18, I.U.D.T.W., AFL-CIO (hereinafterreferred to as Local 18),as the Party to the Contract.Sinko and Local 18 filedanswers denying the substantive allegations of the complaint.Pursuant to due notice a hearing on said complaint was commenced in Chicago,Illinois, on December12, 1961,before Trial Examiner StanleyGilbert.On De-cember 13, 1961,the hearing was adjournedsine dieat the request of GeneralCounsel to allow him to proceed in the Federal DistrictCourt forthe enforcementof subpenas with respect to which compliance had been refused.The hearingwas resumed on March 20,1963,1 and continued thereafter on March 21,22, 25,26, 27,and April 10,11, 12,15, and 16,1963.On March 20,1963,the TrialExaminer granted a motion of General Counsel to amend the complaintby strik-ing paragraph IX thereof, that portion of the complaint which was predicated1Local 18appealedfrom the order of the districtcourt granting enforcement of saidsuibpenas,and, on November 29, 1962, theCourt of Appeals for the SeventhCircuit affirmedsaid order. SINKO MANUFACTURING AND TOOL COMPANY209upon the chargefiled inCase No. 13-CA-4433-2.2 The complaint was furtheramended during the course of the hearing by the addition of the names of DonMeiners and Henry Heynssens to paragraph VI(d) and (e) thereof and by theaddition of the word "negotiated" to paragraph VI(h) and "executed" to para-graph VI(i) thereof.Also,General Counsel was permitted to withdraw the alle-gation in paragraph VI(f) of the complaint.The Trial Examiner permitted anamendment of the answers to raise the issue of whether District 50 was a labororganizationwithin the meaning of the ActAll parties were represented bycounsel and were given opportuniy to adduce evidence, to examine and cross-examine witnesses, offer oral argument, and file briefs.Within the time designatedtherefore, General Counsel filed his brief and Sinko and Local 18 filed a joint brief.Upon the entire record in this case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THEBUSINESS OF RESPONDENTSinko, an Illinois corporation with its principal place of business located inChicago,Illinois, is engaged at said location in the manufacture of applianceparts for radios, television sets, refrigerators,electrical equipment,and relatedappliances.During the year preceding the issuance of the complaint,a represent-ative period,it sold and distributed from its said location,directly toStates otherthan Illinois,productsvalued in excessof $50,000.As is conceded by Sinko and Local 18, Sinkoisan employer engaged incommercewithinthe meaning of Section2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDLocal 18 and District 50 are labor organizations within the meaning of theAct.Local 18 and Sinko by amendment to their answers (permitted during thecourse of the hearing) raised the issue of whether District 50 was a labor organi-zation within the meaning of the Act, contending that employee participation insaid organization was lacking because of the method employed for the election ofofficers and, therefore, District 50 did not qualify as a labor organization within thedefinition set forth in Section 2(5) of the Act. However, this contention appearsto have been abandoned by them, since there is no mention of it in their brief inwhich they were to present their argument in support thereof.The uncontradictedtestimony of Harold J. Bowers, regional director of District 50, discloses thatemployees do participate in the election of officers.3Therefore, I do not pass uponthe question of whether employees' participation in the election of officers is of anymaterialityindeterminingwhether aunionisa labor organization within themeaning of the Act.III.RE THE UNFAIR LABOR PRACTICESALLEGEDA. Summary of events and issues raisedOn August 30, 1961, Sinko executed a collective-bargaining agreement withLocal 18 as the representative of its production and maintenance personnel consti-tuting a unit of 133 employees. It is alleged that Local 18 did not, at that time,represent an uncoerced majority of said employees.As background to the events surrounding the execution of the agreement, it isnoted that in previous years Local 18 had attempted, without success, to organizeSinko employees.Also, early in 1961, District 50 engaged in an attempt toorganize said employees. On August 1, 1961, an Intermediate Report was issued inCase No. 13-CA-4103 finding that the charges therein were sustained, that Sinkohad violated Section 8(a) (3) and (1) of the Act by the discharge of an employeeon February 24, 1961, because of his activities on behalf of District 50.'2 In accordance with an appropriate settlement of the subject matter of said charge3 It does not appear necessary to set forth any details of his testimony as to the pro-cedure followed in the election of officers.4Sinko complied with the order recommended therein by posting the required notice inAugust 1961 and reinstating the employee In November 1961There being no exceptionsfiled,theBoard adopted the findings, conclusions, and recommendations of the TrialExaminer by its Order dated November 6, 1961.770-076-65-v of 149-15 210DECISIONSOF NATIONALLABOR RELATIONS BOARDDuring the month of August, particularly the latter part, both unions campaignedat the Sinko plant. Apparently most of the efforts on behalf of Local 18 were thoseof Dewey Carson, a Sinko employee, who was able to obtain authorization cardsfrom over 50 employees. It is alleged and General Counsel contends that Carsonwas a supervisor within the meaning of the Act and that he was anagentof Sinkoin his solicitation of signatures on behalf of Local 18.5 The issues raised therebyare discussed hereinbelow.General Counsel contends, also that, because Sinko had knowledge of District50's organizational efforts in August 1961, and because of the findings in theaforementioned Intermediate Report issued on August 1, 1961, a "conflictingclaim" existed and Sinko could not rely upon the authorization cards presented byLocal18 asproof of its majority status. The issues raised thereby are discussedhereinbelow.Prior to a cardcheck on August 30, 1961, Sinko negotiated with Local 18 withrespect to the terms of a collective-bargaining agreement. The record disclosesthat the negotiations were conducted on August 27, 1961, with the understandingthat Sinko would notrecognizeLocal 18 as the bargaining representative or enterinto an agreementuntilLocal 18 demonstrated its majoritystatus.It is allegedand General Counsel contends that thesenegotiationsconstituted unlawful as-sistancewithin themeaning of Section 8(a)(2) of the Act. Thisissueis discussedhereinbelow.In the afternoonof August 30, 1961,representativesof Sinko and Local 18 metand discussedthe terms of the contract which had been drafted and presented toSinko for signature.Some of those who had been present testified that Local 18presented 96 signed cards and that after counsel for Sinko checked and satisfiedhimself that approximately 70 cards were authentic, he ceased checking cards(since this figure constituteda majority).The contract was then executed. Ac-cording to Carson's testimony he transmitted to Local 18, 75 to 80 signed authori-zationcards.He also testified on directexaminationthat, of these cards, over 30were not delivered to Local 18 prior to the evening of August 30.GeneralCounselarguesthat, since Local 18 produced only 96 cards at the hearing, itcould not have presented cards to Sinko signed by a majority of the unit on theafternoon of August 30, if Carson did not turn over 30 or more cards until theevening ofthat day.However,itappearsfrom his cross-examination that Car-son'srecollection of the time and date when he turned over the cards was veryhazy.Therefore, his testimony cannot be relied on to conclude that there couldnot have been 70 or more cards checked and deemed to be authentic on theafternoon of August 30.6In September 1961, particularlyon September7 and 8, Sinko permittedrepresent-atives ofLocal 18 touse aportion of the plant during working hours to transactunion matterswith employees,includingthe solicitation of their signatures on acombination form of membership application and dues checkoff authorization.General Counsel contends that Respondent violated the Act by permitting Local 18to use a portion of its plant for such purposes with the coercive assistance ofSinko.The complaint contains allegations of unlawful conduct of various supervi-sors in connectiontherewith.These issues are discussed hereinbelow.On September 11, 1961,a "petition"was circulated in the plant among theemployees which was signed by 47 of them. The petition had been prepared byDistrict 50 which instigated its circulation.The next day, Sinko posted a ruleprohibiting solicitation "during working hours and on company property." It isalleged and General Counsel contends that the rule was posted "for the purpose ofunlawfully aidingand assistingLocal 18." This is discussed hereinbelow.B. Carson's supervisory or agency statusThe principalissueslitigated in this case are whether Carson was a supervisorwithin the meaning of the Act or was acting as Sinko'sagent inobtaining8 Sinko and Local 18 contend that agency was not alleged and that General Counsel tookthe position that lie was only litigating Carson's supervisory status.However, I find theallegations in paragraph VI of the complaint include an allegation of agency and I do notfind that the record will support a conclusion that General Counsel abandoned litigationof said allegation9 Several witnesses were produced by General Counsel who testified that they did notsign their authorization cards (included among the 96 produced) until after August 30,1961.However, this will not permit me to infer, even were I to credit this testimony, thatLocal 18 did not, in fact, have and present to Sinko authorization cards signed by amajority of the employees SINKO MANUFACTURING AND TOOL COMPANY211employees' signatures on Local 18's authorization cards. If Local 18 and Sinkocould not have relied on cards obtained by Carson, it is clear that said union didnot represent an uncoerced majority when they entered into the agreement ofAugust 30.Carson was employed in Sinko's "warehouse division" which was charged withthe responsibility of storing raw materials, finished products, and cartons, of dye-ing plasticgranules, of grinding rejected products (presumably to be reduced togranules for re-use), of burning trash in an incinerator, and of receiving ship-ments of materials.Although it appears that finished products were shipped fromthe same area as that where materials were received and that the "louver depart-ment" was located in the warehouse, it does not appear that either was a functionof the warehouse division.?Also within the responsibility of the warehouse divi-sionwas the operation of jeeps to tiansport materials and products within thewarehouse and between the warehouse and other areas of the plant.Donald Downs (a witnesscalled by General Counsel) was foreman of the ware-house division from January 1961 to March 17, 1961.He testified that Carson"was incharge of the finished goods section" and Ron Sasuski of the "rawmaterial section." 8According to Downs, the "finished goods section" embracedthe storingof finished products, the storing of cartons, and grinding.Downstestified that there were three employees besides Carson in said section (one in thecarton division and two on the grinders), and that when there was overtime workauthorized by Jack Condran, the plant manager, he (Downs) would notify Carsonof what was required and permit Carson to select the employee or employees towhom it wasto be assigned.In view of the limited number of employees and thenature of their assignments, it would appear the selection of employees for over-timework was virtually automatic.Downs further testified that Carson gave orders to the cartonsectionemployeeand to the employees on the grinders.Itappearsthat these orders were of aroutine nature.For example, "he would inform the grinders which parts to beground up."The grinding operation merely consisted of feeding rejected partsinto the machine(requiring no particular skill).The selection of parts consistedof determiningwhat group of rejected products were to be ground in order toavoid mixing those of different colors.As another example, Downs testified thatwhen finished productsin storagewere required in another part of the plantCarson "would either take them himself or send ... the carton fellow over."Salvador Ingratta became foreman of the warehouse division on March 20, 1961,and continuedin that capacity to the date of his testimony in this proceeding. Hehad had many years of previous experience as a warehouse superintendent in aplasticsmanufacturing plant.According to his testimony, which I credit unlessotherwise indicated, there were four employees in said division when he entered hisemployment at Sinko, which number was expanded to eight over the period of thefollowing several months.At the start, the four employees performed "all of theduties" of the warehouse division.For the first few months (until June 1961),Ingratta devoted a considerable portion of histimeto setting up an inventorysystem.After this was completed, in mid-June of 1961, he was able to devote hisfull timeto the runningof the warehouse division, and he departmentalized thedivision.Ingratta testified that, during the period prior to mid-June, he relied onCarson to transmit orders to other employees, because Carson was the oldest em-ployee in the division (in term of service) and he "thought Carson was a verygood man." Both Ingratta and Carson testified that Carson only relayed theorders that were given to him by Ingratta.On the other hand, from the testi-mony of Norman Patrick (among other things, that Ingratta told him Carson washis "assistantforeman" and to do whatever Carson said), of Robert Bartley (amongother things, thatIngrattasaidCarson was his "assistant" and would send him toCarson for instructions and instructed him to do what Carson told him), of7 There is some confusion in the record as to whether the shipping operations and thefunctions performed in the louver department were or wert, not within the jurisdiction ofthe warehouse division.This confusion is largely created by contradictions in the testi-mony of Howard Nielsen, Sinko's secretary and treasurer, and by reason of the fact thattheir operations were physically carried out in the warehouse.However, I am satisfiedthat the record demonstrates that they were not responsibilities of the warehouse division,as such.8 Throughout the record the words "in charge" were used by witnesses to describe bothsupervisory and nonsupervisory responsibilities. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeorge McCoy(among other things, that Ingratta told him that Carson wouldbe his "boss"and show him what to do),and of John Looney(among otherthings, that Ingratta told him Carson was his "right hand man"),I infer thatCarson acted as more than a mere messenger for Ingratta.aThisdoes not meanthat I wholly discredit the testimony of Ingratta and Carson on this point. Frommy analysis of the testimony in the recordwithrespect to the relationship betweenCarson and Ingratta and between Carson and the other employees,I am convincedthat Ingratta did give instructions to Carson as to what he wanted done, but reliedupon Carson to carry out the details.However, it does not appear that duringsaid period Ingratta delegated to Carson any authority"to hire, transfer,suspend,lay off, recall,promote, discharge,assign,reward, or discipline other employees, orresponsibly to direct them,or to adjust their grievances,or effectively to recom-mend such action.." 10 In view of the functions performed by the warehousedivision,itismy opinion that in carrying out details of Ingratta's instructionsCarson was only directing the other employees in areas "of a merely routine.nature." 11Further, it appears that Carson performed all of the tasks that theother employees performed,including that of sweeping the floor.In any event,Carson's duties were changed approximately 2 months prior to theperiod in August during which he solicited signatures on Local 18 authorizationcards.The record discloses that,starting in mid-June 1961,Ingratta devoted hisfull time to running the warehouse,having completed the installation of an inven-tory system,and that he departmentalized the division.He assigned Carson to thejob of stock control which required the greater portion of Carson's workday.During the remainder of his workday Carson performed the various tasks thatwere performed by other employees-driving a jeep, unloading trucks, assisting atthe incinerator and the grinder,and sweeping the floor. Ingratta testified cred-ibly that, subsequent to mid-June,he used Carson much less frequently to relayinstructions.Since Ingratta spent all of his time in the warehouse,except for briefperiods, and was no longer spending time setting up the inventory system, itwould appear that he had little or no further need to rely uponCarsonto assist himin the running of the warehouse.There were, from June through August 1961,only eight employees in the division and each had primary tasks assigned tohim.Further direction of the employees would appear to consist in the main, ofinstructing one to assist another when assistance was required.Itappears thatfrequently such assistance was rendered by an employee merely at the request ofanother.While there is testimony,which was contradicted,that on one occasion Carsonpermitted an employee to leave because of sickness and on another occasion heeffectively recommended against transferring an employee to another shift, even ifIwere to credit this testimony,Iwould find these two instances of little signifi-cance, there being no showing that he was officially delegated such authority, orthat it was any more than a sporadic exercise of such authority.Itdoes not appear that management regarded Carson as a supervisor or fore-man, or that the employees had reasonable grounds to believe that he enjoyed suchstatus.Carson did not attend the meetings of foremen,12 and, unlike the foremenand assistant foremen,was on an hourly rate rather than on salary.There is aconsiderable amount of testimony with respect to the use of a code designation of"6" on Carson's payroll record. Is appears,from the credited testimonyof ArthurWeinstein,Sinko's auditor,and of Evelyn Skomer, payroll clerk, that, althoughWeinstein had set up a code (for his use in breaking down plant costs) whichincluded the designation of "6" for supervisors,the code was never utilized for thatpurpose and,instead,was employed by Skomer in connection with the distributionof paychecks.While it does appear that the code was not consistently applied tocarry out that purpose, it is obvious that it was not applied in accordance with thepurpose for which it was originally designed(the number "6" was not consistentlyapplied to foremen). Therefore,no significance can be attached to the code des-ignation of "6" on Carson's payrollI have, as above indicated,credited testimony that Ingratta referred to Carson asa "boss," "assistant foreman,""assistant,"and "right-hand man."However, fromD Although Ingratta denies referring to Carson in the terms above indicated, I do notcredit his denialI believe that lie made such references to aid Carson in exercising con-trol over his fellow-employees so that Carson could carry out his (Ingratta's) instructions.10Quotation from Section 2(11) of the Act-definition of "supervisor"11Footnote 10,supra'°Carson was a "safety man" and was included in the meetings of foremen only at suchtimes as the presence of safety men was required SINKO MANUFACTURING AND TOOL COMPANY213the variation in the titles,the testimony of Carson that he never heard Ingrattarefer to anyone as his "assistant foreman"or as "his assistant,"and the creditedtestimony of various of Respondent'switnesses that the warehouse division did nothave an assistant foreman in its organization,I conclude that Carson had not beendesignated as an assistantforeman bymanagementAt the most, the use byIngratta of the various above-mentioned titles with reference to Carson mounts tonothing more than a conferral by a minor supervisor of ambiguous badges ofauthority upon an employee under his supervision without authorization by thoseabove him in the echelon of management.Other indicia of Carson's supervisory status cited by General Counsel, but whichI find of little or no significance,are as follows:1.That Carson was paid an hourly rate of $1.90 an hour, at least 30 cents morethan any other employee in the division.Patrick testified that he started in July1961 at a rate of $1.55 or $1.60 an hour and it appears that Sinko gave periodicincreases.In view of the length of Carson's employment,I find no significance inthe 30-cent differential.2.That over a period chiefly prior to June 1961, Carson picked up and dis-tributed paychecks for the warehouse division.It does not appear that during saidperiod this was done in the plant only by those who had supervisory status. Suchactivity by Carson is not, to my mind, a persuasive indication of supervisory status.3.That Pati ick testified that "Ingratta `chewed Carson out' for not getting onthemen enough."This,General Counsel argues, is indicative of the fact thatCarson had and exercised authority over his fellow employees.Without furtherexplanation,particularly as to what prompted the statement,Ifind it too am-biguous to permit any meaningful inference.Although it would appear from thestatement that Carson had been deficient in exercising some sort of authority whichIngratta expected of him, there is no indication over what area the authorityextended.Carson was designated as the "safety man" for his division, and itcould very well have been with respect to a failure on his part to insist on theobservance of safety rules.4. John Looney testified with respect to two notices which had been posted inthe warehouse.One was a safety notice which had been written by Carson andsigned "supervision" and the other calling for a meeting of the jeep drivers whichwas signed"Dewey Carson"The first notice obviously must have been in connec-tionwith Carson's duties as"safetyman,"and, as to the second, there being noshowing of the purpose of the meeting,itaffords little or no basis for a conclusionwhich would have some significance5.General Counsel argues that Carson had supervisory status because he "hadand exercised the authority to change the lunch hours of jeep drivers Patrick andMcCoy." Patrick and McCoy testified that on occasions Carsons asked them todelay their lunch hour in order to finish some work they were performing.Thereisno showing that occasional changes in the lunch hour of an employee requiredthe approval of supervisory authority.IfCarson had been a supervisor during the period March through August1961, as General Counsel contends,the ratio of supervisors to employees in thewarehouse division would have been 1 to 1'/2at the start of the period and 1 to3'/zduring the latter part of the period.Such ratios would appear to be unreason.ably high, particularly for the type of work performed by the warehouse division,largely unskilled and routine.In the light of the above analysis of the record and of the contentions of GeneralCounsel,Iconclude that General Counsel has not sustained the allegation thatCarson was a supervisor within the meaning of the Act.General Counsel urges, in the alternative,that,based upon the factors whichwere advanced as indicative of Carson's supervisory status and the further fact thatSinko permitted Carson to solicit signatures(on Local 18 cards) in the plant, itwould be appropriate to infer that in doing so Carson was acting on behalf ofmanagement,or that employees would have reasonable grounds for believingso.Ingratta testified that,when he discovered Carson was engaging in suchactivity,he reported it to Nielsen and that Nielsen told him to inform Carson(which he did) "that it would be all right to do this, but not on company time." 1313There is no showing that permission for similar privileges was requested on behalf ofDistrict 50 and refusedTherefore, the fact that Carson was granted this privilege wouldnot constitute an unfair labor practiceAlthough General Counsel does not contend in hisbrief that it was an unfair labor practice, it appears to fall within an allegation thereofin the complaint. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDIdo not find that this affords a reasonable ground for concluding that Carsonwas acting as Sinko's agent,or that it, coupled with the factors which were urgedin support of the allegation of Carson's supervisory status, affords a basis forconcluding that the employees had reasonable grounds to believe Carson wasallied with management and were, therefore,coerced into signing Local 18 author-ization cards.C. Effect ofthe findings in the Intermediate Reportof August 1, 1961In the aforementioned Intermediate Report(in CaseNo. 13-CA-4103)issued onAugust 1, 1961, the Trial Examiner who issued it found that Sinko had violatedSection 8(a)(3) and(1) of the Actby its discharge on February 24, 1961, ofan employee because of his organizational activities on behalf of District50.Sinko immediately notified the Board of its willingness of comply with theorder recommendedby theTrial Examiner,posted the required notice in the earlypart of August,and reinstated the employee in November 1961.By Order datedNovember 6, 1961, the Board adopted the findings,conclusions and recommenda-tions contained in said Intermediate Report,there being no exceptions filed.General Counsel contends that a "conflicting claim did exist"at the time Sinkoexecuted the collective-bargaining agreement with Local 18(onAugust 30,1961),"because Respondent had knowledge that District 50 had renewed the or-ganizational campaign at the plant inAugust 1961,thatRespondent'sprior con-duct(13-CA-4103) [the violation found in the aforementioned IntermediateReport] had so ruthlessly smashed."District 50 had not communicated a claim ofmajority representation until its letter to Sinko dated August 31, 1961,14 a day afterthe agreement was executed.However, General Counsel apparently contends thatthe circumstances he pointed out were tantamount to a claim.Sinko andLocal18 argue that I cannot rely on the aforesaid IntermediateReport and Board Order to concede that Sinko did commit a violation of Section8(a)(3) as found, since the report was not an"initial decision"by the Board andthe Board Order was no more than a "rubber stamp of approval" (the Boardhaving no alternative under theAct butto approve,in the absence of excep-tions).I find no merit in this argument.It is provided in Section 10(c) of theAct that, in the event exceptions are not timely filed,a "recommended order shallbecome the order of the Board and become effective as therein prescribed."By theBoardOrder of November6, the findings in the report became the findings ofthe Board, and this would appear to be consistent with the provision in Section10(c) of theAct.Iam of the opinion that having waived his right to appealfrom findings in an Intermediate Report by failing to file exceptions thereto, arespondent cannot then contend that he is not bound by such findings and thuslimit the consequences thereof.However,even though I have determined that I can rely upon the findings inthe aforementioned Intermediate Report to conclude that Sinko did discharge anemployee for activities on behalf of District 50,I am of the opinion that it does notfollow that,because it had knowledge that District 50 was compaigning in August1961, and,because of the unfair labor practice it committed on February 24, 1961,Sinko should have refused on August 30, 1961, to recognize Local 18 as thebargaining representative of its employees.The aforesaid discharge in February could not have been designed to assistLocal 18, nor could it reasonably have been construed by the employees as anindication of a preference for Local 18.In previous years Sinko had successfullyresisted attempts of Local 18 to organize its plant,and, in 1960,Local 18 had losta Board-conducted election.Thereafter,untilAugust 1961,Local 18 apparentlymade no further attempt to organize Respondent's employees.I am not of the opinion that there is a sufficient basis to conclude that,but forthe aforesaid discriminatory discharge,District 50 would have obtained majorityrepresentation.There is no showing that District 50 ever had been authorized bya majority of the Sinko employees to represent them.Therefore,this is not ananalogous situation to that where a majority is dissipated by an employer's unfairlabor practice.A conclusion that District 50 would have obtained a majority couldonly be based on mere conjecture,rather than on reasonable grounds.Is Sinko responded, by letter dated September 7, that it had executed an agreement withLocal 18, prior to receipt of District 50's letter,upon Local 18's demonstration of majoritystatus. SINKO MANUFACTURING AND TOOL COMPANY215Thus, I am not persuaded that Respondent should reasonably have assumed thatDistrict 50 had a claim of majority representation or would have had, but forRespondent's unfair labor practice.During the course of the hearing and at its conclusion,I indicated that I consid-ered that General Counsel had raised the issue of whether Local 18's cards could berelied upon to prove an uncoerced majority, based upon a contention that they wereobtained in a coercive atmosphere,i.e.,during a period prior to the time when theFebruary discriminatory discharge had been fully remedied.Although the noticeprovided for in the aforementioned Intermediate Report was posted in the early partof August,ithad not been posted for the required 60 days at the time signatureswere solicited for Local 18, and the employee was not reinstated,and presumablynot made whole,until over 2 months after Local 18 had obtained its cards.General Counsel relies upon two facts to establish,as an element of the coerciveatmosphere,that Sinko communicated to its employees that it preferred Local 18toDistrict 50: first, that it permitted Carson to solicit signatures in the plant onbehalf of Local 18; 15 and second,a statement made by Henry Heynssens,moldingsuperintendent,inAugust 1961, to employees Bartley and Patrick to which theytestified without contradiction.Bartley testified that the two of them walked in theplant with District 50 literature in their hands and that"As we walked in the doorwith this stuff in our-hand,Pros [Heynssens]asked if you are going to get aunion, why don't you get a good one like one of these plastic unions." Patrick'stestimony is coiroborative.I cannot conclude that,because Sinko did not commit the unfair labor practice ofunlawfully prohibiting Carson from engaging in a protected activity(solicitingsignatures on nonworking time),Sinko coerced employees into signing cards forLocal 18 or unlawfully assisted Local 18.Nor am I satisfied that I can concludethat,because of the discharge in February and the noncoercive expression ofopinion by Heynssens(quoted above),the employees were coerced into signingcards for Local 18 or that there was a coercive atmosphere which precluded em-ployees from making a free choice between the two unions.While the February discharge may have had a coercive effect on Sinko em-ployees by discouraging them from engaging in union activity,there is no basis,as I have indicated,for inferring that it was designed to encourage them to adheretoLocal 18 rather than to District 50.Furthermore,the passage of time (6months)and the posting of the notice must have substantially dissipated the coer-cive effect of the discriminatory discharge,even though it had not been fullyremedied.In any event,whatever coercive effect remained,I do not believe that ithad the effect of discouraging membership in District 50 while encouragingmembership in Local 18, or that it inhibited employees from making a freechoice.1o15As indicated above, this permission was limited to nonworking time and there is noindication that a similar privilege on behalf of District 50 was requested and refused.19 Compare the situation revealed in this proceeding with that inBernhardt Bros. Tug-boatService,Inc.,142 NLRB 851. In theBernhardtcase the Trial Examiner found that10 days prior to the inception of an organizational attempt by the Seafarers InternationalUnion,the respondent therein discriminatorily discharged an employee for activity on be-half of the National Maritime Union, and thereby"created an atmosphere designed tosuppress any NMU-oriented support."He concluded,therefore,that the cards obtainedshortly thereafter by SIU were"tainted."The Board stated in its decision that it found,as did the Trial Examiner,that the respondent therein violated Section 8(a) (1), (2),and (3)of the Act by executing and maintaining a union-security agreement with SIU forthe reason that "at no critical time...was the SIU the freely designated bargainingrepresentative of Respondent's crew members."However,the Board further states, "Webase our finding,however, upon the coercive atmosphere engendered by Respondent's un-lawful conduct occurring both before and during the period when the SIU was solicitingauthorization cards.Thus,the record shows that Respondent discharged Chappell onFebruary3 because of his NMU adherence and the reason for the discharge was communi-cated to crew members of theWisconsin.In addition,on February 15, on the very dayof the SIU's solicitation aboard thePere Marquette,the master of that vessel told Swan,in the presence of other crew members, that the SIU was the only Union the Respondentwould recognize, 'so we might just as well join it if we were talking about joining.' Byway of contrast,as the Trial Examiner found, Respondent placed no impediment in thepath of the SIU organizing campaign." 216DECISIONS OF NATIONALLABOR RELATIONS BOARDI conclude, therefore that General Counsel has not sustanied the contention thatthe Local 18 authorization cards were "tainted" and could not have been relied uponfor proof of majorityrepresentation.D. Re the negotiations prior to the cardcheckIt is contended that Sinko unlawfully assisted Local 18 by "negotiating" acontract with it prioi to a demonstration of the Union's majority status. David R.Loewenberg, cocounsel for Local 18 in this proceeding and general counsel of theJoint Board of I.t,J D.T.W., AFL-CIO, in 1961, credibly testified with respect to thenegotiations and the circumstances surrounding them.His testimony is summa-rized as follows:By reason of past experience, he was aware that Charles C. Porcelli [counselfor Sinko in this proceeding] repiesented Sinko, and on August 25, 1961, hecalled Porcelli and demanded that Sinko recognize Local 18 as the exclusivebargaining representative of its production and maintenance employees.Por-celli replied that his client (apparently referring to Nielson, who, at the time,was in Wisconsin on vacation) was out of town and that he did not want todiscuss anything until his return. Loewenberg told Porcelli that if Local 18"didn'tgetrecognitionwe would strike the following week." Porcelliagreed to meet with Local 18 representatives that evening.At the meetinghe offered to let Porcelli check their authorization cards and told him that theycould discuss contract terms when Nielsen returned, but that he wanted imme-diate recognition.Porcelli said, he could make no commitments for Sinko,that he would contact Nielson, and that he had no authority to conduct a cardcheck.He gave Porcelli a standard form contract of Local 18. On the nextday he again called Porcelli who told him that Sinko would not grant recog-nition until Nielsen returned, but that he would be willing to meet with Local18 representatives.A meeting was arranged for August 27 at which Porcellistated that any agreement reached, would be subject to Local 18 establishingitsmajority statusPorcelli presented a proposed draft of an agreement and6 to 7 hours were spentin discussingterms and conditions until an accord wasreached.On August 28, Local 18 delivered to Porcelli a copy of a contractwhich embodied the terms and conditions upon which agreement had beenreached.This was the contract which was executed on August 30.There is no showing that any of the terms or conditions of the contract, or eventhe fact that negotiations were being conducted, was communicated to any of theemployees prior to the cardcheck on August 30.On the contrary, it appears fromthe testimony of some of General Counsel's witnesses that Sinko's recognition ofLocal 18 and the execution of a contract with it came as a complete surprise tothe employees when it was announced approximately a week later (on September7).17 In these circumstances, I am unable to see any basis for inferring that thenegotiations on August 27 unlawfully assisted Local 18.General Counsel cites noprecedent for finding that negotiations prior to a demonstration of a majority,without more,constitute unlawful assistance.Moreover,in view of the dates onthe authorization cards in evidence, I am not satisfied that I can conclude that, infact, a majority of the employees had not signed authorization cards for Local 18by August 27. Seventy-two were dated prior to August 27 and there were 133employees in the unit.E. Alleged assistance subsequent to the execution of the contractStarting on September 7, 1961, Local 18 representatives came into the plantduring working hours with the permission of Sinko, in order to carry out unionbusiness with the employees,particularly to give them certain union material andto obtain signatures on a combination form which constituted a checkoff authoriza-tion and a membership application.Although itisalleged that the aforesaidpermission constituted unlawful assistance,Iam of the opinion that,since I find17 Inhis brief General Counsel states that the "fact of execution of the contract was keptsecret from the employees" until September 7. SINKO MANUFACTURING AND TOOL COMPANY217thatGeneral Counsel has not sustained the allegation that "at the time of theexecution of the contract Local 18 did not represent an uncoerced majority ofRespondent's employees,"such permission was not unlawful.However, there are also allegations in the complaint of coercive conduct on thepart of various Sinko supervisors in September, particularly on September 7 and 8,and testimony was adduced with respect to certain incidents which General Counselcontends sustains certain of these allegations.Itappears that on September 7 and 8 it was announced in the plant that acollective-bargaining agreement had been entered into with Local 18,and thatrepresentatives of that union were in the plant to explain the terms and conditionsof the contract.Thereafter,arrangements were made to permit employees to leavetheirwork in order to meet individually with said representatives.It should benoted at this point that the contract contained a union-security clause with a 30-daygrace period.Barbara Brown testified,without contradiction,that at her interview with one ofthe Local 18 representatives,she was given a "card" to sign,but did not signit.She then walked over to where Robert Neuenfeld (an admitted supervisor) wasstanding and he asked her whether she had signed,She told him she had not,that she "wanted to think it over." "And he [Neuenfeld] said go ahead, what doyou have to lose, you get 07 an hour more and it wouldn't hurt you." She furthertestified that a short while later Bob Neuenfeld walked up to her and said thatJack Condran said that she had "had enough time to think it over, come back andsign up." ` She then went to the inspection department where the Local 18representatives were interviewing employees and signed the application for member-ship and dues checkoff authorization.Itappears that she signed when she did because of the statement made to herby Neuenfeld which, I find, she reasonably must have understood to have been anorder.Therefore, I conclude that Sinko required her to become a member ofLocal 18 on September7, 1961.B.C. Kamp testified that, after the announcement of the contract and of thepresence of Local 18 representatives,his foreman Don Meiners,came up to himand that he told Meiners, "I don't know nothing about this union,Idon't careabout following with it, I was a new employee."He further testified Meiners said"I had to join the union or go home," and so he joined. Meiners denied that hetold anyone that "he had to join the Union or go home" or used words to thateffect.Meiners further testified that, at the time, he did not know for what pur-pose the employees were being excused from their work to go to the inspectionroom.Roberson testified that when she was being relieved at her job to go tothe inspection room(where the Local 18 representatives were),Meiners walked upand she asked him, "Don, do I have to go." She testified that he replied,"If youwork here you do," and so she "went on in and signed."I credit the testimony of Kemp and Roberson,who appeared to be attempting totestify to the best of their recollection,while on the other hand Meiners was nota convincing witness with respect to the September 8 incidents.")Therefore, Iconclude that by Meiners'statements to Kemp and Roberson,Sinko required themto become members of Local 18 on September 8, 1961.JuanitaKirsch testified,without contradiction,thatPeter Russo, an admittedsupervisor,asked her on September 7 if she had "signed up for the union," andwhen she replied in the negative,he said, ". . . go do it."Iconclude that insigning the Local 18 membership application she complied with an order ofRespondent.Other employees testified to the circumstances which led to their signing mem-bership applications and dues checkoff authorizations on September 7 or 8, but1eHer testimony on line 25 of page 453 and line 1 of page 454 of the transcript has beenincorrectly transcribed.Accordingto my recollection,substantiated by notes, said linesshould read, and are so corrected, "Bob walked up to me and said Jack said you have hadenough time to think it over, come back and sign up "1eAlthough Kemp fixed the date some days earlier, it appears that the third shift, ofwhich lie and Roberson were member,, were interviewed by Local 18 members on themorning of September 8. 218DECISIONSOF NATIONALLABOR RELATIONS BOARDIdo not find that their testimony will support a finding that any of them wererequired by Respondent to do so.20F. The no-solicitation ruleOn September 11, 1961, at the instigation of District 50, a "petition" was circu-lated amoung the employees which was signed by 47 of them. The "petition"stated that the undersigned "do not wish to be represented" by Local 18 anddemanded a Board-conducted election.The following day, Sinko posted a ruleprohibiting solicitation "during working hours and on company property." It isalleged and General Counsel contends that the rule was posted "for the purpose ofunlawfully aidingassistingLocal 18." Inasmuchas I findthat Sinko lawfullyrecognized and entered into a contract with Local 18 less than 2 weeks priorthereto, it would follow that thereisnobasis for concluding that by posting therule it unlawfully assisted Local 18. Although there is some mention in the record20Marie Solesky testified.When I cane to work my foreman told me to go in the back and I followed all ofthe other girls.And I heard we had a union, and I said, Gee, am I happy.Marie Kiefer testified:A. . . . As we punched the time clock, I believe it was Pete Russo that told us togo back in the inspection room and get our union cards.Q. Then what did you do 7A.We all hollered, Union, what unionQ.What did you dogA.We walked back and got our cards.Travis Hutchins testified he was relieved at his work by a fellow employee who told himto go to the area in the plant where the Local 18 representatives were interviewingemployeesElizabeth Kraemer testified that she was told by Heynssens, an admitted supervisor,..you will be relieved and you are to go to the shipping room to see the Union people."Troy Caudill testified that Meiners told him and another employee (Gabby Bloom) tostart relieving operators and to tell them to report to the inspection department and "afterwe got through relieving we could go ourselves" ; that Meiners did not state the purposefor going to the inspection department.Marshall Humphrey testified with respect to a conversation with Meiners as follows:The WITNESS: Ile came up and told me to relieve the operators and for them to goback and sign up for the Union.So, I started to relieving the operators and quit making boxes.Q. Did he tell you where to tell the operators to go?A. In the inspection department.Q.What did you do after he told you this?A.He told me to go back myself.Although the words "for them to go back and sign up for the Union," might be con-strued as an ordertoHumphrey and as an order to be transmitted to other employees, inits context it is ambiguous,sinceI believe it can also be construed as merely a statementof the reason for his relieving the operators.George Lindsey testified to a conversation with Peter Russo, an admitted supervisor,as follows:A. Pet[c] Russo told me to go back there.Q.Where did he tell you to go?A. Back in the shipping department.Q.When did Mr.Russotellyouto go backand signin the shippingdepartment?[Emphasis supplied.]TRIAL EXAMINER: Well, let's find out what Pete Russo said to him.Q. (By Mr. FITZGERALD.) Can you remember what Pete Russo said to you?A.He told me to go backand sign upwith the Union back there.So, I went back there and signed up for it, he didn't make me.I am of the opinion that General Counsel by hisleading question(emphasized above)caused the witness to change his testimony of what he was told by Russo by adding to theinstruction to go to the inspection department a further instruction to "sign up." In thecircumstances, I do not give any weight to his changed testimony. SINKO MANUFACTURING AND TOOL COMPANY219that the rule is too broad and, therefore,invalidper se,it is not so alleged inthe complaint. The rule is somewhat ambiguous in that it might be construed tomean that no solicitation would be permitted anywhere in the plant even on non-working hours.There is no evidence, however, that it was so applied. In thecircumstances, I will not pass upon the validity of the rule except to note for theguidance of Sinko that the rule should be clarified so as to make it obvious toemployees that solicitation is prohibited only on company time and in work areas ofthe plant.Summary of Conclusions1.Dewey Carson was not a supervisor within the meaning of the Act.2.Carson was not an agent of Sinko, and the employees could not reasonablyhave believed he was acting for management in his solicitation of signatures onLocal 18 authorization cards.3.At the time Sinko executed a collective-bargaining agreement with Local 18(on August 30, 1961), District 50 had not communicated to Sinko any claim ofmajority representation, nor were the circumstances such that Sinko should reason-ably have assumed the existence of such a claim.4.At said time, there was no real question concerning representation.5.Local 18 authorization cards were not obtained from employees in a coerciveatmosphere so as to render them unreliable as a basis for Sinko's acceptance ofLocal 18's claim of majority representation.6.Sinko did not engage in any conduct which would constitute unlawful assist-ance of Local 18 in obtaining its majority representation.7.General Counsel has failed to sustain the burden of proof of the allegationthat Local 18 did not represent an uncoerced majority at the time the collective-bar-gaining agreement was executed.8.Sinko did unlawfully require employees Brown, Kemp, Roberson, and Kirschto become members of Local 18 before the expiration of the 30-day grace periodprovided in the union-security clause of the aforementioned collective-bargainingagreement.9.Sinko did not unlawfully assist Local 18 by posting a no-solicitation rule onSeptember 12, 1961.10.The allegations in the complaint of unfair labor practices have not beensustained (except as stated in paragraph 9, above) based upon my conclusion thatthe evidence fails to support such allegations or because no evidence in supportthereof was introduced.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe unfair labor practices of Respondent, set forth in section III, above, ofrequiring certain employees to become members of Local 18 prior to the 30th dayfollowing the effective date of its collective-bargaining agreement with Local 18,occurring in connection with the operations of the Respondent, described in sectionI,above, have a close,intimate,and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, itwill be recommended that it cease and desist therefrom and that it takecertain affirmative action designed to effectuate the policiesof the Act.As above indicated, said unfair labor practices consisted of requiring four em-ployees, as a condition of their employment,to become members of Local 18 priorto the 30th day following the effective date of Respondent's collective-bargainingagreement with Local 18 executed on August 30, 1961.General Counsel con-tends that,as a remedy for such unfair labor practices,Respondent should berequired to reimburse employees affected thereby for all moneys they were requiredto pay to said Union as an obligation of membership therein without any limitationwith respect to the period of time. I am of the opinion that reimbursement shouldbe made by Respondent only for such moneys as they were required to pay to saidUnion as an obligation of membership therein for the period prior to the datemembership was required of them according to the terms of the aforesaid collec-tive-bargaining agreement.It will be so recommended. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Counsel further contends that "post-contract 8(a) (2) conduct of Re-spondent Sinko renders the contract invalid." It is not clear whether he wouldcontend this to be so based upon the postcontract unfair labor practices which Ihave found. Since said unfair labor practices could not have affected Local 18'smajority status at the time the contract was executed and afford no basis forconcluding that, as a result thereof, Local 18 should not have been permitted tocontinue as the bargaining representative of Respondent's employees, I find nomerit in the contention that the contract be considered invalid.Upon the basis of the foregoing finding of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of the Act.2.Local 18 and District 50 are labor organizations within the meaning of theAct.3.General Counsel has failed to sustain the burden of proof of the allegationthat Local 18 did not represent an uncoerced majority of Respondent's productionand maintenance employees at the time Respondent and Local 18 entered into theircollective-bargaining agreement of August 30, 1961.4.General Counsel has failed to sustain the burden of proof with respect to allallegations of unfair labor practices in the complaint, except as noted in the nextfollowing paragraph.5.By requiring employees Barbara Brown, B. C. Kemp, Estelle Roberson, andJuanita Kirsch, as a condition of their employment, to become members of Local 18prior to the date such membership was required by the terms of the aforesaid col-lective bargaining agreement, Respondent discriminated against said employees inviolation of Section 8 (a) (3) and (1) of the Act and unlawfully assisted Local 18 inviolation of Section 8 (a) (2) and (1) of the Act.[Recommended Order omitted from publication.]Painters District Council No. 4, Brotherhood of Painters, Deco-rators&Paperhangers of America,AFL-CIO [The ColonialPainting Company, Inc.]andJohn J. Pike.Case No. 3-CB-704.October 08, 1964DECISION AND ORDEROn July 9, 1964, Trial Examiner Eugene E. Dixon issued his De-cision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's De-cision.Thereafter, the Respondent filed exceptions to the Trial Ex-aminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Trial149 NLRB No. 24.